217 U.S. 591 (1910)
NOLLMAN & CO.
v.
WENTWORTH LUNCH COMPANY.
No. 154.
Supreme Court of United States.
Argued April 15, 1910.
Decided April 18, 1910.
APPEAL FROM AND CERTIORARI TO THE UNITED STATES CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
*592 Mr. Maurice P. Davidson for appellants and petitioners.
Mr. Reno R. Billington for appellee and respondent.
Mr. William C. Rosenberg, by permission of the court, filed a brief as amicus curiae.
Per Curiam.
Judgment affirmed on the authority of Toxaway Hotel Company v. Smathers & Co., decided February 21, 1910 (216 U.S. 439).[1]
NOTES
[1]   The pertinent part of the headnote in this case is as follows:

A corporation engaged principally in running hotels is not a corporation engaged principally in trading or mercantile pursuits within the meaning of § 4, subs. b, of the Bankruptcy Act of 1898.
Where Congress has not expressly declared a word to have a particular meaning, it will be presumed to have used the word in its well-understood public and judicial meaning, and cases based on a declaration made by Parliament that the word has a certain meaning are not in point in determining the intent of Congress in using the word.
An occupation that is not trading is not a mercantile pursuit.
A corporation not otherwise amenable to the Bankruptcy Act does not become so because it incidentally engages in mercantile pursuit; and so held as to a hotel company which, in addition to inn-keeping in which it was principally engaged, conducted a small store as an incident to its hotel business.